DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 12/14/2021 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Relevant art:
	D1: Kim (US 20160139308)
	D2: Ooi (US 2016171219)
	D3: Chen (US 20120113505)

With regard to claim 1, D1 teaches an absorption type near-infrared filter, in at least figure 1, comprising: a first multilayer film (10, 20); a second multilayer film (30, 
D1 fails to expressly disclose wherein in the infrared band, the difference between the wavelength with the transmittance at 80% of the absorption film and the wavelength with the reflectivity at 80% of the first multilayer film ranges between 130 nm and 145 nm; the difference between the wavelength with the transmittance at 50% of the absorption film and the wavelength with the reflectivity at 50% of the first multilayer film ranges between 75 nm and 90 nm; the difference between the wavelength with the transmittance at 20% of the absorption film and the wavelength with the reflectivity at 20% of the first multilayer film ranges between 25 nm and 45 nm.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to the difference between the wavelength with the transmittance at 80% of the absorption film and the wavelength with the reflectivity at 80% of the first multilayer film ranges between 130 nm and 145 nm; the difference between the wavelength with the transmittance at 50% of the absorption film and the wavelength with the reflectivity at 50% of the first multilayer film ranges between 75 nm and 90 nm; the difference between the wavelength with the transmittance at 20% of the absorption film and the wavelength with the reflectivity at 20% of the first multilayer film ranges between 25 nm and 45 nm.

With respect to claims 2-20, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872